        Case 2:17-cv-01134-RB-CG Document 173 Filed 07/16/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DONNA EVERHART, et al.,

              Plaintiffs,

v.                                                                CV No. 17-1134 RB/CG

JOHN DOMINGUEZ, et al.,

              Defendants.

            ORDER FOR UPDATED GUARDIAN AD LITEM REPORT AND
                SETTING TELEPHONIC STATUS CONFERENCE

        THIS MATTER is before the Court after conferring with counsel. In preparation

for a fairness hearing, the assigned Guardian Ad Litem (the “GAL”) is directed to file a

brief update supplementing the report filed on April 12, 2019. See (Doc. 90). The GAL is

further directed to discuss the fair division of fees and who will accept the settlement

money on behalf of the children. The supplemented report is due no later than July 24,

2020.

        IT IS HEREBY ORDERED that a status conference will be held by telephone on

July 28, 2020, at 2:00 p.m. Counsel should be prepared to discuss the arrangements

needed to facilitate a fairness hearing, including their clients’ availability and conflicts in

setting a date for the hearing. The GAL is also instructed to attend the status

conference. Parties shall call Judge Garza’s AT&T line at (877) 810-9415, follow the

prompts, and enter access code 7467959 to be connected to the proceedings.

        IT IS SO ORDERED.


                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
